This is a proceeding to review an order and judgment of divorce. On June 7, 1940, plaintiff in error filed his petition in error with case-made attached, and on August 8, 1940, filed his brief. The authorities in the brief reasonably support the allegations of error in the petition in error. As stated by this court in Brown, Gdn., v. Triangle Motor Co., 187 Okla. 11,100 P.2d 847, under such circumstances it is not the duty of this court to search the record for some theory upon which to sustain the judgment of the trial court.
The cause is reversed and remanded, with directions to vacate the order and judgment of the trial court and to grant a new trial.
CORN, V. C. J., and RILEY, OSBORN, GIBSON, and DAVISON, JJ., concur.